EXHIBIT 23.3 Charles W. Barkley Attorney at Law 6201 Fairview Road, Suite 200 Charlotte, NC28210 cwbarkley@gmail.com skype: cbarkley2 (704) 944-4290 (704) 944-4280 (Fax) February 19, 2013 ORO Capital Corporation, Inc. 23 Dassan Island Drive Plettenburg Bay 6600 South Africa Re:LegalConsent Ladies and Gentlemen: I hereby consent to the inclusion of my name in the Amendment Number 1 to the Registration Statement of ORO Capital Corporation filed with the Securities and Exchange Commission. Very truly yours, /s/ Charles W. Barkley Charles W. Barkley CWB/js
